UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7252


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RASHAD CUNNINGHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:04-cr-00127-HCM-JEB-1)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rashad Cunningham, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashad Cunningham appeals the district court’s order

denying his motion to compel the Government to file a Fed. R.

Crim. P. 35(b) motion to reduce his sentence for substantial

assistance.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.      United States v. Cunningham, No. 4:04-cr-00127-

HCM-JEB-1    (E.D.   Va.   Nov.   17,   2006).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                        2